          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

STEVEN J. RUBENSTEIN                                    PLAINTIFF

v.                     No. 3:18-cv-170-DPM

AMERICAN ACADEMY OF
ACTUARIES and
SOCIETY OF ACTUARIES                                  DEFENDANTS

                             ORDER
     Status reports, № 42 & № 43, noted.
     So Ordered.
                                    _________________________
                                    D.P. Marshall Jr.
                                    United States District Judge

                                    21 October 2019
